DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al, US 20200097731 in view of Hollinger, US 20180146259, in view of Momosaki, US 20050038661, and in further view of Liu, WO 2017161740. 

As to claim 1 Gupta discloses a method, comprising:
receiving at least one user input for content selected by the user to view on a user device ([0084]-[0087] – user input behavior is monitored to learn navigation behavior, including time periods where subtitles (captions) are turned on and off);
receiving content information for a time period associated with the at least one user input ([0084], [0158] – genre and language (content information) is determined for the content);
receiving context information associated with the content or the user, wherein the context information describes an environment of the user when viewing the content ([0155] and Table 5 – the presence of other users and their language abilities describes the environmental context of the user); 
learning user habit information by analyzing the content information, the at least one user input, and the context information to determine the user habit information for the time period ([0084]-[0087], [0158]);
generating a captioning recommendation for the content based on the user habit information; and transmitting the captioning recommendation for the content ([0089], [0158]-[0159] – recommendations for the subtitles are generated and transmitted via their display).
Gupta fails to disclose identifying a plurality of factors in a time period that triggered a request for captioning the correlating interactions the user took relative to the plurality of factors to determine user habit information, wherein the plurality of factors include a time of day.
However, in an analogous art, Hollinger discloses a similar captioning system that identifies a plurality of factors in a time period that triggered a request for captioning the correlating interactions the user took relative to the plurality of factors to determine user habit information, wherein the plurality of factors include a time of day ([0033], [0049]-[0050], [0056]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Gupta with the teachings of Hollinger, the motivation being to enable more accurate predictions of when a user will require subtitles (see Hollinger [0003]).
The system of Gupta and Hollinger fails to disclose that the factors include a signal to noise ratio in the content.
However, in an analogous art, Momosaki discloses various factors for causing captions to be turned on, the factors including a signal to noise ratio in the content ([0042], [0047], [0064] and [0069] – when background noise mixed in with the audio in the content exceeds a threshold, captions are displayed.  A level of background noise in the content is an indication of a signal to noise ratio in the content).
It would have been obvious to a skilled artisan before the invention was effectively filed to modify the system of Gupta and Hollinger with the teachings of Momosaki to include identifying a signal to noise ratio in the content as a factor that triggered caption requests.  The rationale for this modification would have been to considering a wider variety of factors that can predict a user captioning request, thereby enabling more accurate predictions of when a viewer may wish to display the captions.  The skilled artisan would recognize, upon reading the Momosaki disclosure, that noise in the content is an important factor in determining the necessity of captions, and would therefore have been motivated to modify Gupta/Hollinger to include this factor in making caption recommendations.
The system of Gupta, Hollinger, and Momosaki fails to disclose receiving context information of the user that includes geographic location.
However, in an analogous art, Liu discloses receiving environmental context information that includes geographic location (see page 5 lines 2+ of the provided English translation: captions are automatically turned on when a user is in a noisy environment.  A noisy environment is determined based on the user’s geographic location).
It would have been obvious to a skilled artisan before the invention was effectively filed to modify the system of Gupta, Hollinger, and Momosaki with the teachings of Liu to include determining environment information based on user geographical location. Liu page 5 provides motivation for this modification: "the server can instantly and accurately determine whether the user is in a noisy environment through the environmental information, so that the user can obtain the caption video in a noisy environment without any manual operation. The problem that the user cannot watch the video in a noisy environment is solved, and the user experience is improved.” 


As to claim 2 Gupta discloses continuously learning the user habit information by analyzing new user input received for a different time period, new content information received for the different time period, and new context information received; updating the captioning recommendation based on the user habit information; and transmitting the updated captioning recommendation ([0084] – learning is continuous.  Fig. 2B – continuous learning of user behavior will result in updated subtitle recommendations, as shown by switch recommendation engine 127).

As to claim 3 Gupta discloses building a data structure with an aggregation of the user habit information for the different time period, wherein the data structure is in a standard form, and transmitting the data structure ([0083]-[0084] – user habit and profile information are stored in data store 124, therefore a data structure is built.  This data structure may be considered a standard form as it is constructed in a manner to be understood by other elements in the system. This data structure is transmitted to learning engine 125).

As to claim 5 the system of Gupta and Hollinger discloses that the at least one user input includes turning captioning on, turning captioning off, rewinding the content, pausing the content, stopping the content, or lowering a volume associated with the content (Gupta [0086]-[0087], [0158]-[0159]; Hollinger [0049]).

As to claim 6 the system of Gupta and Hollinger discloses that the content information includes one or more of a content type, a genre of the content, a volume of audio output, individuals speaking during the time period, and a language spoken during the time period (Gupta [0084], [0158] – genre and language (content information) is determined for the content; Hollinger [0049]).

As to claim 7 Gupta discloses continuously learning the user habit information by analyzing new user input received for different content, new content information received for the different content, and new context information associated with the different content or the user; updating the captioning recommendation based on the user habit information; and transmitting the updated captioning recommendation ([0084] – learning is performed continuously.  The skilled artisan would understand this to entail analyzing new inputs, new content/context information, and updating the subtitle recommendations performed by the system shown in Fig. 2B).

As to claim 8 see rejection of claim 1.  Gupta further discloses a computer device, comprising: a memory to store data and instructions; and at least one processor operable to communicate with the memory, wherein the at least one processor is operable to perform the method of claim 1 ([0064]).

As to claims 9-10 and 12-14 see rejection of claims 2-3 and 5-7.

As to claim 15 the system of Gupta, Hollinger, and Momosaki, as described above, discloses a method, comprising:
receiving a content request for content (Gupta Fig. 10; [0159]);
receiving a captioning recommendation for turning on captioning or turning off captioning for the content in response to a user selecting smart captioning (Hollinger [0056] – users enable (request) or disable a smart captioning feature), wherein the captioning recommendation is based on learned user habit information to identify a plurality of factors that triggered a request for captioning and correlating interactions the user took relative to the plurality of factors to determine the user habit information and wherein the plurality of factors include a signal to noise ratio in the content (Momosaki [0042]-[0047]) and a time of day (Gupta [0084]-[0087], [0158]; Hollinger [0033], [0049]-[0050], [0056]) and the learned user habit is based on context information that describes an environment of the user when viewing the content, wherein the environment of the user includes geographic location information of the user (see page 5 lines 2+ of the provided English translation: captions are automatically turned on when a user is in a noisy environment.  A noisy environment is determined based on the user’s geographic location).; 
making a captioning decision to turn captions on or turn the captions off for the content based on the captioning recommendation; and dynamically updating the captions for the content in response to the captioning decision (Gupta [0158]-[0159]; Fig. 10 – decision to turn subtitles (captions) on and off are based on subtitle recommendations, and the subtitles are dynamically updated in response to these decisions).

As to claim 16 Gupta discloses that the captioning recommendation is associated with a user ([0084]-[0089], [0156] – recommendations are personalized, therefore are associated with a user).

As to claim 17 Gupta discloses that the captioning recommendation is a binary recommendation or a score ([0159] – the recommendation is a binary on or off).

As to claim 18 Gupta discloses that dynamically updating the captioning further includes: turning the captioning on for a time period; and turning the captioning off after the time period ([0158]-[0159]).

As to claim 20 Gupta discloses receiving user input with a captioning selection; and wherein making the captioning decision further includes turning the captioning on or turning the captioning off in response to the captioning selection ([0087], [0158]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Hollinger, Momosaki, and Liu, in view of Ishino et al., US Pub No. 20090148135.

As to claim 19 Gupta, Hollinger, Momosaki, and Liu fails to disclose sending a volume control request to a user device displaying the content to lower the volume for audio of the content; and wherein dynamically updating the captioning further includes turning the captioning on when sending the volume control request to lower the volume.
However, in an analogous art, Ishino discloses sending a volume control request to a user device displaying the content to lower the volume for audio of the content; and wherein dynamically updating the captioning further includes turning the captioning on when sending the volume control request to lower the volume ([0035]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Gupta, Hollinger, Momosaki, and Liu with the teachings of Ishino, the motivation being to enable continued viewing during times when the volume needs to be lowered (see Ishino [0010]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Hollinger, Momosaki, and Liu, and further in view of Panchaksharaiah (previously cited).

As to claim 21 the system of Gupta, Hollinger, Momosaki, and Liu discloses that the plurality of factors includes two or more of rewinding content and pausing content (Gupta [0086]-[0087], [0158]-[0159]; Hollinger [0049]).
The system of Gupta, Hollinger, and Momosaki fails to disclose that the environment of the user includes date information.
However, in an analogous art, Panchaksharaiah discloses determining captioning preferences based on an environment of the user, wherein the environment of the user includes date information (col. 28 lines 41-58 – date information is considered when determining if the user will require captions).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Gupta, Hollinger, Momosaki, and Liu with the teachings of Panchaksharaiah, the rationale being to provide further customization of user captions, thereby further increasing user convenience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/Primary Examiner, Art Unit 2423